resolución.
La presente es nna solicitud de Agustín Hernández Mena, con súplica de que se expida y dirija a la Corte de Distrito de Mayagüez un auto de certiorari, para que eleve a esta Corte Suprema los autos originales en el caso de Agustín Hernández Mena v. Víctor P. Martínez sobre cobro de dinero, y por el mérito de las razones invocadas en dicha solicitud, se revoque y anule la resolución dictada por aquella corte en 16 de marzo último, denegatoria de la celebración de un nuevo juicio, dis-poniendo que éste se celebre a virtud de las causas alegadas.
De las alegaciones del peticionario resulta que Agustín Hernández Mena presentó 'demanda ante la Corte Municipal de Mayagüez contra Víctor P. Martínez,, en cobro de dinero, y que el demandado estableció reconvención reclamando al demandante doscientos dollars, en concepto de honorarios, *525por servicios profesionales que le había prestado en el caso de Agustín Hernández Mena v. Leopoldo Cabassa y Picá y Antonio Cabassa, sobre nulidad; que dicha corte municipal dictó sentencia por la que declaró con lugar la demanda y la recon-vención, cuya sentencia fué apelada- para ante la Corte de Distrito de Mayagüez, la que por la suya de 14 de febrero último declaró sin lugar la demanda y con lugar la reconven-ción; que el demandante solicitó nuevo juicio por las causas tercera y quinta del artículo 221 del Código de Enjuiciamiento Civil; y que la moción fué desestimada por orden de 16 de marzo citado, por no aparecer que no pudo descubrir y presentar oportunamente las pruebas que ofrecía, y porque aún admitidas esas pruebas, no habría que variar la sentencia.
El recurso de certiorari, a que ha acudido Hernández Mena para obtener la anulación de la orden expresada, es claramente improcedente, aunque admitimos que tal orden no es apelable, según afirma el peticionario.
El presente recurso no envuelve cuestión alguna de juris-dicción o procedimiento,'sino que va encaminado directamente a combatir una resolución que la corte inferior ha dictado, apreciando los hechos sometidos a su consideración, mediante declaraciones juradas y escrito de exposición del caso. Seme-jante apreciación no puede ser discutida por nosotros me-diante un certiorari, el.cual no se ha establecido para hacer las veces de un recurso por causa de error o de apelación, como ya digimos al resolver los casos de Hortensia Arribas v. Pedro Mirandés y la Corte de Distrito de Ponce, y de Eduardo Barreras y otros v. Pedro de Aldrey, Juez de Distrito del Distrito Judicial de Arecibo, decididos, respectiva-mente, en 7 de diciembre de 1905, 17 de febrero de 1906. (Véase la Ley para autorizar autos de certiorari, aprobada en 10 de marzo de 1904.)
El Código de Enjuiciamiento Civil en el número 2o. del artículo 295 sólo otorga recurso de apelación para ante el Tribunal Supremo contra las sentencias que dicten las cortes de distrito en virtud de apelación interpuesta contra resolu-*526ción de una corte inferior, y no contra las providencias que en esas condiciones dicten concediendo o denegando un nuevo juicio; y esa voluntad de la Legislatura limitando las apela-ciones, quedaría burlada o frustrada si para suplir la falta de un recurso de apelación, admitiéramos con el mismo fin que éste, el recurso de certiorari.
Por las razones expuestas debe denegarse la solicitud pi-diendo libramiento de auto de certiorari.
Se desestima dicha solicitud.

Denegada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf, del Toro y Aldrey.